Title: To Alexander Hamilton from James McHenry, 26 March 1800
From: McHenry, James
To: Hamilton, Alexander



Sir,
War department March 26th. 1800

I have received your letters of the 18 and 25, instant.
I herewith transmit you the relative rank of the field Officers of the twelve additional regiments of Infantry as made out by the late Commander in Chief together with Copies of his letters and of the several papers referred to him.
The letter from Colonel Read herein enclosed was not received until after the papers were returned by General Washington, and was not sent him. Colonel Reads statement will make an alteration in the order in which he is placed.
It is certainly right if a Major of a regiment takes rank of another belonging to the same regiment in the line of the Army, that he should have precedence of him in the regiment to which they belong, and that in every such case the Senior should be considered as the first and the Junior as the Second Major. The law contemplates two Majors to a regiment a first and a second. I do not however consider that there are two Grades of Majors, as there are of Lieutenants—and in all appointments of Majors the nominations have been made to that rank without any regard being had to first and second.
You will examine the arrangement and point out to me as soon as may be any alteration which you may think ought to be made therein.
The original letters you will be pleased to return.
I am Sir   with great respect   Your obed servant

James McHenry
Major General Hamilton


